Title: D’Alembert Thorntone to James Madison, 1 February 1834
From: Thorntone, D’Alembert
To: Madison, James


                        
                            
                                Esteemed Sir, 
                            
                            
                                
                                    
                                
                                [1-25 February 1834]
                            
                        
                        
                        The aspect of our Publick affairs, is of so critical a nature, as to induce me again to address you. I did
                            myself the satisfaction of writing you in 1814 or ’15,* on the then deranged state of the Currency. If I mistake not, your
                            opinion is adopted by a majority of the State of Virginia, relative to the un=constitutionality of the United States Bank;
                            inasmuch as you are of opinion, that Congress do not possess the Right to grant Corporate
                                Privileges. This Point, separate and distinct from the Government, I should not, at present, be disposed to
                            contest. But this Institution, incorporated or united with the Government, specially to fulfil the Duties imposed by the
                            Constitution; I consider, in this view, the point un=questionable.1.
                        * Then of Charleston, S. C.
                        The elder John Adams, in his "Defence of the Constitutions" says, "Every Government contains within itself,
                            the seeds of its own destruction"—Had he have qualified this assertion, by admitting, that every Government was
                            intended by its Founders, to be perpetual; and had the Principles of self-preservation incorporated or understood—But
                            that, from our imperfect actions we eventually destroyed the most perfect Systems; I would not have charged him with
                            inaccuracy and carelessness. If then this our Constitution was formed and intended to be perfect and perpetual; and
                            possessed the Principle of self-preservation; whence, at this early period, does it arise, that the Power to controul its
                            Currency, is questioned & impeded? 2.
                        The Power then, specifically granted by the Constitution, to create a Currency, is unquestionably understood
                            to grant the means of preserving it. What has been the operation on the Clause 3. in question,
                            between the General and State Governments? The General Government has Coined, and the States have embezzled, and kept out
                            of circulation the Currency! and set at defiance both Government & People! Suppose Congress, in 1826 had attempted to
                            enforce the first Clause of the 10th. Section, Art. I. of the Constitution; would not a Civil=war have ensued, the States
                            claiming their assumption on the false ground of retained Right? 4.
                        Our Government, being free, and "in the full=tide of experiment," as the People become enlightened, the facilities that Genius suggests, necessarily will have to be adopted, it only remains to
                            prevent these suggestions, or improvements affecting the radical Principles of our Government, and engendering evils.
                            Among these is that of the Paper Medium. In Commmerce, this is,
                            indispensably necessary to its Economy, 5.—and the more Economick this Branch of the pursuits
                            of the Compact is transacted, the less pressure it will have on (the Stamina of every State) Labor.
                        The preceding observations, are simply intended as detached suggestions. The filling up, and use, I leave in
                            your hands—Should they be the means of throwing light on our present difficulties, and eventuate in clearly establishing
                            the Right of Congress to the creating a National Bank, Constitutionally—You no doubt will make your views and sentiments
                            Publick. xxx Would to Heaven, that you and I could see, ere we lay our grey=heads in the Dust, such an
                            uninimity pervading the Union, that would give us an earnest, that this best form of Government, would descend
                            unmutilated, to the latest Posterity. With affectionate regard I remain, respectfully your fellow-Citizen,
                        
                             
                             
                            D’Alembert 6.Thorntone.
                        
                        Notes.
                        1. Patrick Henry’s view (although some of his conclusions, are hasty and undigested) correctly
                            drew a line of distinction, in relation to the Origin, Class or Nature of our Constitution—He says, "Had the Constitution
                            commenced, "We the States," instead of "We the People," he would have been satisfied—" This
                            stamps it an Original, not a Derivative Government. It is immediate, of and for the People. A
                            Government in full possession of all Powers requisite for the purposes it was created.
                        2. The first and leading error, in answer to this query, was, the General Government, suffering
                            the only Paper Institution in the States, (that of the "Bank of North America," at Philada.) to continue, after the
                            Government was organised. From this neglect, has arisen an evil of such magnitude, that the remedy is appalling—but as
                            freemen, although in a minority let us breast the coming storm fearlessly. If in the Contest, the Constitution falls, let us feel proud that our Bones will be Buried under its ruins. These chaste materials will
                            attract Posterity; and again rise when our slumbering Bones, in perfect preservation, will be
                            Canonized, and our holy mound reared, where the Children of our Posterity, will be collected round, and their Parents will
                            say, "These are the Sacred Relicks of your Ancestors, who, in the Defence of the Chaste Materials of yon Noble Structure,
                            fell gloriously, Martyrs to Liberty, by the hands of Ignorance & Vandalism.
                        3. Vide. "To Coin &c with 10th Sect. Art. I.
                        4. The Classification of the Governments, it is high time, was fixed.
                            The General Government is for, Commerce & Defence, with every thing thereunto attached—The States, for Labor, (be
                            it Agricultural or Manufactures) with all that necessarily thereto belongs.
                        5. If I recollect correctly, the weight and Insurance for Specie, from Charleston to
                            Philadelphia, cost six per cent. The Exchange, now, thro’ the N. Bank—one-quarter per cent.
                        6. This Signature was adopted by mistake, in the hurry of Business—I think the Name intended
                            was "Theobald—" The Office he held under Frederick, the Great of Prussia, was the "Head of the Literary Department," and,
                            as his other ministers of State, was one among his Cabinet=Council, 7.—Pray is this not a
                            reproach to our compact, that an unlimited monarchy should possess such a Department, and our Government, founded on the Voice of People, Destitute? Let me here suggest an help to an outline, to be
                            incorporated in this omission: General Plan of Republican Education—"All males from 5
                            to 14, all females, from 4 to 12—five days in the week, 6 hours per day—To be taught the English Language
                            Grammatically, Writing, Geography, General & Natural History—Moral & Political Philosophy—The Practical
                            parts of Mathematicks, including Astronomy—Of the mathematicks, for the Girls, Arithmetick & Astronomy. This will
                            give the Boys an education equal to our beloved Political Father, Washington—This to be Imperitive on all and every male
                            & female Child, rich or poor, without let or hindrance, all at the same School, at the Publick expense—to be termed: the Primary
                                School. A sufficiency of these Schools to be established in each Township or District—" Further—in each County, centerally, a Grammar School, (or a School
                            preparatory to the University). Four Universities, in the State, if so many be necessary. The Grammar and University, not
                            Imperitive, but optionable, and paid for by those who occupy them.
                        7. "Vide Anecdotes of Frederick the Great," 2 vols. 8vo.
                        P.S. In the preceding Remarks & Suggestions, I would not be understood, that have advanced any thing New or Original—I
                            claim nothing beyond the turning; the manner; and the motive.
                        
                            
                                
                            
                        
                    